174 S.W.3d 76 (2005)
Danny M. HILL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85350.
Missouri Court of Appeals, Eastern District, Division Four.
October 25, 2005.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Danny M. Hill (Movant) appeals from the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court erred in denying his motion because his counsel was ineffective for failing to advise him of a potential statute of limitations defense and thus, his guilty plea was unintelligent, unknowing, and involuntary.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).